By the Court. Daly, J.
If any thing is omitted in the return, the remedy of the appellant is to procure a further return. The whole of the appellant’s argument, or that which is material to show that the j udgment was erroneous, is founded upon facts which do not appear on the return. He should have made an application to compel the justice to return as to these facts, and having neglected to do so, his case must now stand upon the return as it is.
*181[The opinion proceeds to discuss the evidence and rulings in the court below, as certified in the return, and concludes with concurring in the propriety of the judgment.]
Judgment affirmed.